Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: “104a” and “106a” are mentioned in para [0065], line 2.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: “120” in fig. 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para [0005], line 3-4: “the exemplified systems is” should read “the exemplified systems are”.
Para [0028], para [0050], para [0058], para [0064], para [0068], para [0071], para [0073]: there are inconsistent terminologies for item 100: “slotted substrate integrated waveguide (slotted SIW) antenna array” and “slotted substrate integrated air waveguide (slotted SIAW) antenna array”.
Para [0047], line 3: “the same substrate material were” should read “the same substrate material was”.
Para [0051], line 9: “the slotted aperture 104” should read “the slotted aperture 108”.
Para [0053], line 5: “the slotted aperture 104” should read “the slotted aperture 108”.
Para [0054], line 2: “104via fasteners” should read “104 via fasteners”.
Para [0061], line 1: “The width” should read “The thickness”.
Para [0077}, line 1: the term “provide care om” is incomprehensible.
Para [0080], line 3-4: “the antenna array (e.g., 100, 20)” should read “the antenna array (e.g., 100, 200)”.
Appropriate correction is required.

Claim Objections
Claims 1, 2, 5, 8-10 and 12-19 are objected to because of the following informalities:
Claim 1, line 4, line 11 and line 14: “the slotted-waveguide structure” should read “the air slotted-waveguide structure”.
Claim 1, line 6: “the conductive side walls” should read “the two conductive side walls”.
Claim 2: “the conductive side walls” should be “the two conductive side walls”.
Claim 2, line 5: “the air-waveguide structure” should read “the air slotted-waveguide structure”.
Claim 2, line 5: “comprises” should read “comprise”.
Claim 8, line 1: “the air-waveguide structure” should read “the air slotted-waveguide structure”.
Claim 12, line 1: “the air-waveguide structure” should read “the air slotted-waveguide structure”.
Claim 13, line 1: “the air-waveguide structure” should read “the air slotted-waveguide structure”.
Claim 14, line 7: “the conductive side walls” should read “the two conductive side walls”.
Claim 14, line 13: “the slotted-waveguide structure” should read “the air-waveguide structure”.
Claim 15, line 1: “the step of” should either be removed or the term “the steps of” should be added to claim 14, line 1 after “the method comprising”.
Claim 15, line 1 and line 4: “the slotted-waveguide structure” should read “the air-waveguide structure”.
Claim 16, line 1-2 and line 5: “the slotted-waveguide structure” should read “the air-waveguide structure”.
Claim 17, line 1-2: “the slotted-waveguide structure” should read “the air-waveguide structure”.
Claim 18, line 1-2, line 3 and line 5-6: “the slotted-waveguide structure” should read “the air-waveguide structure”.
Claim 19, line 3: “the reflective surface” should read “the reflective planar surface”.
Claim 19, line 7: “the conductive side walls” should read “the two conductive side walls”.
Claim 19, line 12: “the slotted aperture” should read “the air slotted aperture”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-10, 14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zongbo et al, CN Pub. No. 110323574 A (hereinafter Zongbo).
Regarding claim 1, Zongbo discloses an antenna array comprising:
a ground plane having a reflective planar surface formed of a conductive material (Fig. 2, line 141: RF ground unit 3 includes a single piece of copper that forms surface 31. Copper is a conductive material and makes surface 31 reflective);
an air slotted-waveguide structure fixably attached to, or formed onto, the ground plane (Fig. 2, line 145-146: RF ground unit 3 is attached to the waveguide cavity unit 2), the slotted-waveguide structure defined by a waveguide width W and waveguide length L (Fig. 2: waveguide cavity unit 2 has width W and length L), the slotted-waveguide structure having a slotted aperture (Fig. 2, line 132: waveguide cavity 2 includes a transparent recess 21) defined, in part, by two conductive side walls that terminates at a conductive end wall (Fig. 2, line 135-136: recess 21 has two long sides 212 and one short side 213 which are plated with metal layer 211 on the surface), wherein a portion of the conductive side walls and a portion of the conductive end wall collectively define an aperture-facing radiative conductive surface of the slotted aperture (Fig. 2: the two conductive long sides 212 and the conductive short side 213 define the recess 21, they are facing each other and their surfaces are plated with metal so they are conductive), and wherein the aperture-facing radiative conductive surface of the slotted aperture electrically couples with a conductive antenna feedline of the antenna array (Fig. 2, line 138-139: the rectangular recess 21 is connected to the input microstrip line 22); and
a slotted cover plate fixably attached to, or formed onto, the slotted-waveguide structure (Fig. 2, line 144-145: the transmitting unit 1 is attached to the first surface 23 of the waveguide cavity unit 2 and the transmitting unit 1 has a plurality of emission slits 11, see line 128-129), wherein the slotted cover plate has an area that fully covers the slotted aperture (Fig. 3, line 154-156: the size of the transmitting unit 1 matches the size of the transparent grove 21 and the sheet can just be placed over 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Fig. 2)][AltContent: textbox (L)][AltContent: textbox (W)]
    PNG
    media_image2.png
    367
    616
    media_image2.png
    Greyscale
        
                     
Regarding claim 3, Zongbo further discloses the two conductive side walls and the conductive end wall form a continuous surface (Fig. 2: the two long sides 212 and the short side 213 are connected).
Regarding claim 4, Zongbo further discloses the slotted aperture is generally rectangular (Fig. 2, line 133: the recess 21 is rectangular).
Regarding claim 5, Zongbo further discloses the slotted cover plate has a number of radiating slotted apertures selected from the group consisting of 2 slots, 3 slots, 4 slots, 5, slots, 6, slots, 7 slots, and 8 slots (Fig. 2, line 128-129: the transmitting unit 1 has a plurality of emission slits 11).
Regarding claim 6, Zongbo further discloses the slotted aperture has four side walls, and wherein the two conductive side walls and the conductive end wall wholly spans three of the four side 
Regarding claim 8, Zongbo further discloses the air-waveguide structure comprises a substrate that is encapsulated in part by a conductive material to form a conductive surface (Line 131-136: waveguide cavity unit 2 and the two long sides 212 and one short side 213 are plated with metal layer 211).
Regarding claim 9, Zongbo further discloses the aperture-facing radiative conductive surface comprises a material or alloy selected from the group consisting of copper, aluminum, nickel, iron, and a combination thereof (Line 135-137: the two long sides 212 and one short side 213 are plated with metal layer which maybe copper or other metal that can conduct electricity efficiently).
Regarding claim 10, Zongbo further discloses the aperture-facing radiative conductive surface comprises a material or alloy selected from the group consisting of copper, aluminum, nickel, iron, zinc, and a combination thereof (Line 135-137: the two long sides 212 and one short side 213 are plated with metal layer which maybe copper or other metal that can conduct electricity efficiently).
Regarding claim 14, Zongbo discloses providing a ground plane having a reflective planar surface formed of a conductive material (Fig. 2, line 141: RF ground unit 3 includes a single piece of copper that forms surface 31. Copper is a conductive material and makes surface 31 reflective);
attaching an air-waveguide structure to the ground plane (Fig. 2, line 145-146: RF ground unit 3 is attached to the waveguide cavity unit 2), the air-waveguide structure defined by a waveguide width W and waveguide length L (See fig. 2 above: waveguide cavity unit 2 has width W and length L), the air-waveguide structure having a slotted aperture (Fig. 2, line 132: waveguide cavity 2 includes a transparent recess 21) defined, in part, by two conductive side walls that terminates at a conductive end wall (Fig. 2, line 135-136: recess 21 has two long sides 212 and one short side 213 which are plated with metal layer 211 on the surface), wherein a portion of the conductive side walls and a portion of the 
attaching a slotted cover plate onto the air-waveguide structure (Fig. 2, line 144-145: the transmitting unit 1 is attached to the first surface 23 of the waveguide cavity unit 2 and the transmitting unit 1 has a plurality of emission slits 11, see line 128-129), wherein the slotted cover plate has an area that fully covers the slotted aperture (Fig. 3, line 154-156: the size of the transmitting unit 1 matches the size of the transparent grove 21 and the sheet can just be placed over the rectangular transparent groove 21), wherein the slotted cover plate has two or more radiating slotted apertures (Fig. 2, line 128-129: the transmitting unit 1 has a plurality of emission slits 11) coincident to the slotted aperture of the slotted-waveguide structure (Fig. 3, line 155-156: the transmitting unit 1 can be placed over the rectangular groove 21).
Regarding claim 17, Zongbo further discloses the slotted cover plate is attached to the slotted- waveguide structure by a plurality of fasteners, chemical bonding, thermal bonding, laser bonding, welding, soldering, or a combination thereof (Line 146-148: the connection of the waveguide cavity 2 and the RF ground unit 3 can be accomplished by PCB processing and a simple soldering process).
Regarding claim 19, Zongbo discloses a ground plane having a reflective planar surface formed of a conductive material (Fig. 2, line 141: RF ground unit 3 includes a single piece of copper that forms surface 31. Copper is conductive and reflective);
a slotted-waveguide structure fixably attached to, or formed onto, the reflective surface of the ground plane (Fig. 2, line 145-146: surface 31 of RF ground unit 3 is attached to the waveguide cavity 
a slotted cover plate fixably attached to, or formed onto, the slotted-waveguide structure (Fig. 2, line 144-145: the transmitting unit 1 is attached to the first surface 23 of the waveguide cavity unit 2 and the transmitting unit 1 has a plurality of emission slits 11, see line 128-129), wherein the slotted cover plate has an area that fully covers the slotted aperture (Fig. 3, line 154-156: the size of the transmitting unit 1 matches the size of the transparent grove 21 and the sheet can just be placed over the rectangular transparent groove 21), wherein the slotted cover plate has two or more radiating slotted apertures (Fig. 2, line 128-129: the transmitting unit 1 has a plurality of emission slits 11) coincident to the slotted aperture of the slotted-waveguide structure (Fig. 3, line 155-156: the transmitting unit 1 can be placed over the rectangular groove 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zongbo as applied to claims 1 and 14 above, and further in view of Tian et al, "Investigation of SU8 as a structural material for fabricating passive millimeter-wave and terahertz components," Journal of Micro/Nanolithography, MEMS and MOEMS, Issue: 4, Volume: 14, Page: 44507-44507 (29 December 2015) (hereinafter Tian).
Regarding claim 2, Zongbo further discloses the slotted cover plate comprises a first material selected from the group consisting of copper, aluminum, zinc, nickel, silver, gold, and a combination thereof, and having a first electrical conductivity property (Line 128: the transmitting unit 1 is composed of copper and copper has electrical conductivity property), and
wherein the conductive side walls of the air-waveguide structure comprises a second material selected from the group consisting of copper, aluminum, zinc, nickel, silver, gold, and a combination thereof, and having a second electrical conductivity property (Line 135-137: the two long sides 212 and one short side 213 are plated with metal layer which maybe copper or other metal that can conduct electricity efficiently). 
Zongbo does not disclose the second electrical conductivity property is higher than the first electrical conductivity property. 
Tian discloses the slotted cover plate comprises a first material selected from the group consisting of copper, aluminum, zinc, nickel, silver, gold, and a combination thereof, and having a first electrical conductivity property (Fig. 6a.: the cover plate is a brass plate and brass is known as a copper zinc alloy, see “Conductivity of Brass”. Capture taken Jun 13, 2016. Wayback Machine. Retrieved March 24, 2022, from https://web.archive.org/web/20160613190626/https://www.copper.org/applications/industrial/DesignGuide/selection/conductbrass02.html). The electric conductivity of copper is 58.7x106 S/m, the electric conductivity of brass is 15.9 x106 S/m (See “Conductive materials, metals and stainless steels properties table”. Capture take Aug 31, 2019. Wayback Machine. Retrieved March 28, 2022 from https://web.archive.org/web/20190831011431/https://www.tibtech.com/conductivite.php?lang=en_US).
It would have been obvious to one having ordinary skill in the art at the time of effective filling the invention to include brass as the material for the cover plate as taught in Tian in the antenna array in Zongbo such that the second electrical conductivity property is higher than the first electrical conductivity property. The motivation for doing so stems from the need to lower the energy loss of signal during propagating.
Regarding claim 11, Zongbo does not disclose the slotted cover plate comprises a copper zinc alloy.
Tian discloses the slotted cover plate comprises a copper zinc alloy (Fig. 6a: the cover plate is a brass plate which is known as a copper zinc alloy).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include brass as the material for the cover plate as taught in Tian in the antenna array in Zongbo in order to improve the corrosion resistance and lower cost for the design.
Regarding claim 18, Zongbo further discloses the slotted cover plate is attached to the slotted- waveguide structure by:
connecting the slotted cover plate to the slotted-waveguide structure (Line 146-148: the connection of the waveguide cavity 2 and the RF ground unit 3 can be accomplished by PCB processing and a simple soldering process); and
soldering conduction portion of the slotted cover plate to conduction portion of the slotted-waveguide structure (Line 146-148: the connection of the transmitting unit 1 and the waveguide cavity 2 can be accomplished by PCB processing and a simple soldering process).
Although Zongbo does not disclose aligning the slotted cover plate and the slotted-waveguide structure, it could be broadly obvious and taught from drawing in the reference that they are aligned (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to align the slotted cover plate and the slotted-waveguide structure in Zongbo so that the slotted cover plate can cover the waveguide cavity in the slotted waveguide structure in order to avoid signal power loss during propagating between the waveguide cavity and the radiating slots on the cover plate.
Zongbo does not disclose connecting the slotted cover plate to the slotted-waveguide structure using the plurality of fasteners.
Tian discloses connecting the slotted cover plate to the slotted-waveguide structure using the plurality of fasteners (Fig. 6b).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the fasteners taught in Tian to the antenna array in Zongbo to secure the connection between layers.
Claims 7, 12-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zongbo.
Regarding claim 7, Zongbo does not disclose the antenna array has an antenna efficiency greater than 90 percent (Line 15: improve antenna transmission efficiency).
However, Zongbo teaches the transmission efficiency of the antenna must be increased in order to improve the antenna performance.
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the antenna efficiency greater than 90 percent to the antenna array in Zongbo to reduce signal power loss during radiating since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, Zongbo does not disclose a substrate of the air-waveguide structure comprises a dielectric material.
However, Zongbo discloses waveguide cavity unit 2 is made of PCB material (Line 132-133) 
It is well-known in the art that PCB comprises a dielectric material between conducting layers (See Figure in Mittal, A. (2015, October 5). “PCB substrates: Knowing your PCB dielectric materials. Sierra Circuits”. Retrieved March 24, 2022, from https://www.protoexpress.com/blog/pcb-substrates-knowing-dielectric-materials-properties/). 
Regarding claim 13, Zongbo does not disclose the air-waveguide structure is configured for an operating frequency having a center frequency around 28 GHz or more.
However, Zongbo discloses the antenna system is used in radar (line 29-30).
It is well-known in the art that the frequency range of radar is 50 MHz to 40 GHz (see Radar Frequency Bands. Capture taken Oct 18, 2018. Wayback Machine. Retrieved March 24, 2022, from https://web.archive.org/web/20181018025737/http://www.aewa.org/Library/rf_bands.html).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the operating frequency having a center frequency around 28GHz or more to the antenna array in Zongbo to achieve the desired radiation characteristics.
Regarding claim 15, Zongbo further discloses plating the cut stock material to form the two conductive side walls and two conductive end walls (Line 135-136: recess 21 has two long sides 212 and one short side 213 which are plated with metal layer 211 on the surface).
Although Zongbo does not disclose cutting the slotted aperture in a stock material comprising a plate to form a waveguide substrate of the slotted-waveguide structure; and milling the plated waveguide substrate at one of the two conductive end walls to provide the slotted aperture with only the two conductive side walls that terminates at the conductive end wall, it could be broadly obvious and taught by the reference since there is a cutout part from a PCB material and the other short side of the cutout part is not subjected to metallization plating (Fig. 2 and line 135-139).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to have the stock material being cut and the plated waveguide substrate of Zongbo being milled in order to create a waveguide cavity for the purpose of avoiding signal transmission loss (Zongbo, line 51-55).
Regarding claim 16, Zongbo further discloses attaching the slotted cover plate to the slotted-waveguide structure (Fig. 2, line 144-145: the transmitting unit 1 is attached to the first surface 23 of the waveguide cavity unit 2 and the transmitting unit 1 has a plurality of emission slits 11, see line 128-129).
Although Zongbo does not disclose cutting the two or more radiating slotted apertures in a second stock material comprising a plate to form the slotted cover plate, it could be broadly obvious and taught from the reference since there is a cutout parts from a copper sheet therein (Fig. 2, line 60).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to have the copper sheet of the transmitting unit as taught in Zongbo being cut in order to radiate the electromagnetic signal into space (Zongbo, line 96-97).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zongbo as applied to claim 19 above, and further in view of Liu et al, "A Millimeter-Wave Micromachined Air-Filled Slot Antenna Fed by Patch," in IEEE Transactions on Components, Packaging and Manufacturing Technology, vol. 7, no. 10, pp. 1683-1690, Oct. 2017, doi: 10.1109/TCPMT.2017.2711361 (hereinafter Liu).
Regarding claim 20, Zongbo does not disclose an integrated circuit electrically coupled to the slotted-waveguide structure.
Liu discloses an integrated circuit electrically coupled to the slotted-waveguide structure (Page 1684, para. 2, line 2-5: the antenna can be integrated with conventional IC easily).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide the integrated circuit as taught in Liu to the antenna array taught in Zongbo for the purpose of controlling the operation of the antenna array.
Citation of Pertinent Art
Peiqin et al, CN Pub. No. CN 106384876A: a broadband air medium antenna unit with a patch on the second substrate.
Izadian, US Patent No. 10,103,448B1: slotted waveguide array antenna using printed waveguide transmission lines.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/ANH N HO/               Examiner, Art Unit 2845